344 F.2d 694
Jose M. ANDERSON et al., Appellants,v.Manuel F. L. GUERRERO et al., Appellees.
No. 19516.
United States Court of Appeals Ninth Circuit.
April 20, 1965.

Finton J. Phelan, Jr., Agana, Guam, Alvin G. Buchignani, Hall, Buchignani & Cavagnaro, San Francisco, Cal., for appellants.
Harold W. Burnett, Atty. Gen. of Guam, Richard D. Magee, Deputy Atty. Gen. of Guam, Agana, Guam, for appellees.
Before BARNES, JERTBERG and MERRILL, Circuit Judges.
PER CURIAM:


1
It has been suggested to this court that certain of the issues presented by this appeal have been rendered moot by virtue of recent action of the United States in bringing suit in the United States District Court for the Territory of Guam for condemnation of certain of the parcels involved; and that the United States proposes to file suit for condemnation of other parcels in the near future.  As to parcels not included in such condemnations, appellants desire to amend their complaint to join the Government of Guam as a party defendant.  In our judgment this opportunity should be granted.  In so ruling we do not prejudge any defenses that the Government of Guam may desire to assert.  The extent to which issues have been narrowed by action of the United States should, we feel, be determined by the District Court on remand, rather than by this court.


2
As to the issues presented by the fourth claim, it would appear that the appropriate remedy is through traditional proceedings to quiet title.


3
As to the fourth claim, judgment is affirmed.  As to the remaining issues, the judgment of the District Court is vacated, and the matter is remanded with instructions that appellants be granted leave to amend their complaint to join the Government of Guam as party defendant, and for such further proceedings in accordance with this opinion as are deemed appropriate.